FILED
                             NOT FOR PUBLICATION                             FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANG KOO YI,                                      No. 10-71007

               Petitioner,                        Agency No. A096-691-955

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Petitioner Sang Koo Yi, a native and citizen of Korea, petitions for review of

a Board of Immigration Appeals order dismissing his appeal from an immigration

judge’s denial of his application for cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Yi failed to show exceptional and extremely unusual hardship to his U.S. citizen

mother. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979

(9th Cir. 2009).

      Yi’s contention that the agency failed to properly consider and weigh all

evidence of hardship does not raise a colorable due process claim. Martinez-Rosas

v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   10-71007